          Case 1:18-cv-01596-APM Document 26 Filed 02/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 DEMOCRACY FORWARD
 FOUNDATION,

                 Plaintiff,

         v.                                             Case No. 18cv1596 (APM)

 U.S. DEPARTMENT OF EDUCATION,

                 Defendant.


                                   JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated December 22, 2020, the parties respectfully

submit this joint status report.

        In the November 2020 Joint Status Report, the Parties informed the Court that Defendant

had completed the processing of responsive emails and was processing the attachments that

Plaintiff identified as potentially responsive to the Plaintiff’s Freedom of Information Act

(“FOIA”) request. The Parties informed the Court that the Defendant processed and produced

documents to Plaintiff on September 22, 2020, October 22, 2020, November 20, 2020, and

December 21, 2020.

        Since the last Joint Status Report, the Defendant processed and produced documents to

Plaintiff on January 22, 2021, and February 22, 2021. As agreed by the Parties, Defendant will

continue to processes the identified attachments at the rate of 600 pages of records per month, as

set forth in the Court’s August 26, 2019 Order.

        Accordingly, the parties propose that they submit to the Court a joint status report on or

before April 23, 2021, to apprise the Court of the status of the production.
       Case 1:18-cv-01596-APM Document 26 Filed 02/23/21 Page 2 of 2




Dated: February 23, 2021                   Respectfully submitted,

/s/ John T. Lewis                          MICHAEL R. SHERWIN
JOHN T. LEWIS                              Acting United States Attorney
D.C. Bar No. 1033826
Democracy Forward Foundation               BRIAN HUDAK
1333 H St. NW                              Acting Chief, Civil Division
Washington, DC 20005
(202) 448-9090                             By: /s/ Darrell C. Valdez
jlewis@democracyforward.org                DARRELL C. VALDEZ
                                           D.C. Bar No. 420232
                                           Assistant United States Attorney
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2507
                                           Darrell.Valdez@usdoj.gov




                                       2
